DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3-17 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The Examiner finds the Applicant’s arguments in the Pre-Brief Conference request filed on 11/30/2021 fully persuasive. The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by the applicant when read in light of the specification. 

Donnelly teaches a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor (Donnelly [0006] memory devices to store instructions executed by the processor) to predict a user arrival time based on data of a user and a user origin location, the user arrival time being a predicted time at which the user will arrive at the user origin location after requesting a vehicle (Donnelly [0043] the estimated time of user arrival can be determined based on the location data of the user; [0031] the vehicle service request made by the user may indicate the location associated with the user; [0082] the distance from the user location to the pickup point may be identified, which means the predicted arrival time may be easily calculated using 
Suzuki teaches wherein the instructions deactivate a propulsion of the vehicle upon arriving at the user origin (Suzuki [0160] once the passenger is out of the vehicle, and the behavior requires the vehicle to wait for the passenger at the origin location, the control unit stops the motor driving unit to set the automatic vehicle to a waiting state while monitoring whether the user gets in the automatic driving vehicle again. Other components will stop when the engine stops (i.e. alternator)).
Nagda teaches reducing operation of one or more additional vehicle components powered by a vehicle battery (Nagda [0027] the computing device can reduce computations performed by the computing device, and additionally deactivate one or more sensors, therefore requiring less power. Reducing the computation means the operation of sensors may be reduced, wherein [0001] the sensors consume energy from a vehicle battery), and further teaches deactivating one or more sensors (Nagda [0021] the vehicle can operate in low power mode, where the computing device can deactivate one or more sensors. Energy can be saved my shutting down certain sensors while others remain activated. For example, sensors with simpler computations may require less energy, and continue these computations in the low power mode).
Leszczynski teaches the deactivation of one or more components in the vehicle when the distance range is exceeded (Leszczynski [pg. 6 lines 1-11] the controller determines the presence of the mobile tag (the mobile tag indicates the location of the user) within a predetermined distance radius of the vehicle. If the user is not present within the distance threshold, the vehicle enters a sleep mode, wherein the activation of auxiliary power during sleep mode is limited; pg. 11 lines 13-16the control unit is configured such that if the mobile tag is not within the distance threshold for a predetermined time period, the user is considered not present).


None of the cited prior art contains claim limitations regarding deactivating one or more sensors having a data collection range exceeding a distance threshold from the vehicle when the user arrival time exceeds a time threshold.
Therefore, claims 1,3-17 and 19-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665